Citation Nr: 1415073	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for major depressive disorder (claimed as depression, nervousness, and anxiety).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1981.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

In this case, private treatment records contain diagnoses of major depression and anxiety disorder, not otherwise specified.  As such, the first McLendon element has been met.

Concerning the second and third McLendon elements, the Veteran related during his November 2011 Board hearing that while he was on active duty, he suffered anxiety and depression from how he was treated during basic training.  He said that he was counselled by his superiors before being discharged for being too nervous.  He provided copies of his service personnel records which verify that the Veteran was counselled by superiors during basic training for being too nervous, uncoordinated, and having a lack of comprehension.

The Board notes that any treatment records from the Veteran's time on active duty appear to be unavailable.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  In this case, the Veteran is competent to report his in-service feelings of nervousness, and the Board has found his assertions relating to the claimed in-service experiences and continuing anxiety and depression to be credible.  The service personnel records also support the Veteran's claims of receiving in-service counselling for nervousness.  As such, there is evidence establishing that an event occurred in service as well as an indication of recurrent symptoms of a disability that may be associated with the Veteran's service.

However, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Although the Veteran has submitted a January 2012 letter from a social worker, the social worker did not provide an opinion regarding the etiology of the Veteran's claimed disability.  Additionally, the other medical records do not contain an opinion regarding the origins of the Veteran's psychiatric symptoms.  Because the Board has accepted the occurrence of an in-service event, and there is evidence of a current psychiatric disability, the Board concludes that a VA examination is warranted to determine the etiology of any currently present psychiatric disability.  See O'Hare, supra; see also McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any psychiatric disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of treatment during basic training.  The examiner is requested to specifically discuss the Veteran's documented in-service counselling for nervousness.

Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

